Title: To Benjamin Franklin from Sartine, 18 May 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Marly le 18. May 1779.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 8. de ce mois relativement à 16. Americains qui se trouvent parmi les prisonniers provenant du Sénegal et qui desireroient entrer au Service des Etats Unis. Une des Conditions expresses de la Capitulation acceptée par M. Le Duc Lauzun portant que tous les prisonniers seroient renvoiés en Angleterre aussitôt leur arrivée en Europe, vous concevez, Monsieur, qu’il n’est pas possible de s’ecarter de ces Dispositions.
A l’égard du S. Edmont Stacht officier au Regiment de Walcht qui demande un Congé et la permission de s’embarquer Sur la fregate le Bonhomme Richard; j’envoye son mémoire à M. Le Prince de Montbarrei avec l’article de votre Lettre qui est relatif à cette demande.
J’ai l’honneur d’être avec la Consideration la plus distinguée Monsieur, votre très humble et très obeissant Serviteur.
signé DE Sartine.
M. Franklin,
